— Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about July 27, 1992, which denied the defendants’ motion for summary judgment, unanimously affirmed, with costs.
Plaintiff passenger was injured when two taxis collided. After being released from Harlem Hospital, plaintiff continued treatment with a private physician for four months. The defendants subsequently moved for summary judgment dismissing the complaint maintaining plaintiff did not have a serious injury as defined in Insurance Law § 5102 (d).
Plaintiff demonstrated that she had an impairment that substantially prevented her from performing her usual and customary activities for more than 90 days during the 180 days after the accident (Insurance Law § 5102 [d]; Gleissner v LoPresti, 135 AD2d 494). The medical affidavits submitted by plaintiff’s physician stated that she could not care for her daughter, do her housework, and that she was restricted to bedrest and limited physical activity for four months. Accordingly, the IAS Court properly denied defendants’ motion. Concur — Milonas, J. P., Ellerin, Kassal and Rubin, JJ.